           Case 1:20-cv-05454-JPC Document 13 Filed 12/11/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :                  12/11/2020
SALVADOR ARELLANES JIMENEZ and GENARO :
CISNEROS, individually and on behalf of others similarly :
situated,                                                              :
                                                                       :     20-CV-5454 (JPC)
                                    Plaintiffs,                        :
                                                                       :          ORDER
                  -v-                                                  :
                                                                       :
G&J’Z PIZZERIA LLC and GREGORIO VARIOS,                                :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        Plaintiff Salvador Arellanes Jimenez filed an Initial Complaint on July 15, 2020 (Dkt. 1),

and filed an Amended Complaint on October 8, 2020, adding Plaintiff Genaro Cisneros as a party

(Dkt. 11). The Court is now in receipt of a letter from Plaintiffs requesting an adjournment of the

Initial Pretrial Conference (“IPTC”) scheduled for December 15, 2020, stating that “Defendants

have neither answered nor appeared and are in default” and that “Plaintiff[s] will be requesting

default certificates soon and will respectfully move for a default judgment thereafter.” (Dkt. 12.)

        Because Plaintiffs have not filed proof of service of the Amended Complaint on the docket,

Plaintiffs’ request to adjourn the IPTC is DENIED without prejudice. It is hereby ORDERED that

Plaintiffs must submit proof of service of the Amended Complaint by December 14, 2020.

        The Clerk of the Court is respectfully directed to terminate the motion pending at document

number 12.

        SO ORDERED.

Dated: December 11, 2020                                   __________________________________
       New York, New York                                           JOHN P. CRONAN
                                                                  United States District Judge
